Matter of Cronin v Lions (2016 NY Slip Op 08517)





Matter of Cronin v Lions


2016 NY Slip Op 08517


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-09128
 (Docket No. F-5562-07/13G)

[*1]In the Matter of Jane Cronin, respondent,
vGregory Lions, appellant.


Anthony DeGuerre, Staten Island, NY, for appellant.
Jane Cronin, Staten Island, NY, respondent pro se (no brief filed).

DECISION & ORDER
Appeal by the father from an order of commitment of the Family Court, Richmond County (Karen B. Wolff, J.), dated August 26, 2015. The order of commitment confirmed an order of that court (Gregory L. Gliedman, S.M.), made after a hearing, finding that the father wilfully violated a support order and committed him to the New York City Department of Correction for a term of three months unless he paid the purge amount of $20,000.
ORDERED that the order of commitment is affirmed, without costs or disbursements.
The Family Court properly confirmed the determination of the Support Magistrate, made after a hearing, that the father wilfully violated an order of child support (see Matter of Stradford v Blake, 141 AD3d 725).
The father's remaining contentions are without merit.
DILLON, J.P., HALL, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court